This proceeding in mandate, to compel respondents to order the cancellation of certain tax liens and sales, is a companion to cases S.F. No. 14322, S.F. *Page 741 
No. 14323 and S.F. No. 14324, ante, p. 730 [17 P.2d 143], this day decided, and, except in so far as it differs from those cases, it has been submitted upon the briefs therein filed and upon respondents' demurrer to the petition herein.
Three parcels of land are involved. Parcels one and two were sold in 1927 by the county tax collector of Riverside County to the state for delinquent taxes for the year 1926. Parcel one, lying within the city of Blythe, was also subject to a tax levied by that municipality, but assessed and collected by said county tax collector along with the said county taxes. Parcel three was sold and deeded on August 27, 1930, to the state for delinquent taxes covering the five years next prior to 1930. All three of these parcels were deeded to petitioner on July 2, 1931, pursuant to sales for delinquent assessments.
In the three companion cases above mentioned the respective petitioner irrigation districts were organized under the California Irrigation District Act. This petitioner, Palo Verde Irrigation District, was organized under a special act entitled the "Palo Verde Irrigation District Act" (Stats. 1923, p. 1067). The taxes of the district were assessed, levied and collected with the county taxes from 1923 to the year 1927, when by amendment of the act, the assessment, levy and collection thereof were taken from the county officers and put in charge of the district officials. [1] We find no substantial difference between the provisions of this act, subsequent to said amendment of 1927, and the said California Irrigation District Act, sufficient to warrant a distinction between this case and the said three companion cases. (S.F. No. 14322, La Mesa etc. Irr.Dist. v. Hornbeck et al., S.F. No. 14323, Glenn-Colusa Irr.Dist. v. Wylie et al., and S.F. No. 14324, Merced Irr. Dist.
v. Henderson et al., ante, p. 730 [17 P.2d 143].)
Upon authority, therefore, of the decision filed in those cases, this petition is hereby denied.
Shenk, J., Tyler, J., pro tem., Curtis, J., Waste, C.J., and Seawell, J., concurred.
Langdon, J., deeming himself disqualified, did not participate herein.
Rehearing denied. *Page 742